Citation Nr: 1144157	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to November 1992.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has made conflicting statements about her wishes regarding testifying before the Board.  In a January 2009 Form VA-9, substantive appeal, she checked box 8C, indicating she wanted a Board hearing and would testify before a member of the Board appearing at the local RO.  However, she indicated in an accompanying hearing election form that she preferred to have an in-person Travel Board hearing.  

In a subsequent Form VA-9, received in June 2009, she checked box 8A, indicating she did not want a hearing before the Board.  However, in a hearing election form received by the RO the same day, she agreed to participate in a video-conferencing hearing and waived her right to appear personally before a member of the Board.  

A Veteran may request a hearing before the Board.  38 C.F.R. §§ 20.700, 20.7003 (2011).  On remand, the Veteran should be scheduled for a hearing before the Board, if so desired.

In addition, the Board notes that the Veteran submitted a January 2009 statement provided by her treating VA physician stating that the Veteran has been in treatment for, among other conditions, PTSD from September 2008 to the present.  The most recent VA treatment records present in the claims file are dated in 2004 and 2005.   These VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(2) (2011).


Given the foregoing, and because the RO schedules both videoconference and Travel Board hearings, the case is REMANDED for the following actions:  

1.  The RO should obtains any and all VA treatment records from 2005 to the present that are not already of record to include any pertinent treatment records contained at the Jesse Brown VA Medical Center in Chicago, Illinois.

2.  Thereafter, the RO should clarify the Veteran's wishes with regard to testifying before the Board.  If she still wishes to have a hearing before the Board, the RO should schedule her for a hearing pursuant to her wishes.  The RO should ensure that the notice scheduling the hearing is associated with the claims folder.  

3.  Upon completion of the foregoing, the case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


